20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 1 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 2 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 3 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 4 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 5 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 6 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 7 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 8 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 9 of
                                        15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 10 of
                                         15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 11 of
                                         15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 12 of
                                         15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 13 of
                                         15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 14 of
                                         15
20-50805-rbk Doc#76 Filed 08/28/20 Entered 08/28/20 18:27:42 Main Document Pg 15 of
                                         15
